DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 18, and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 18, Applicant recites “the cavity being in fluid communication with the interior volume of the syringe barrel and the lumen of a nozzle; and a nozzle comprising a lumen…” However, such a limitation creates substantial confusion as the number of “a nozzle”(s) required by the claims as well as the “a lumen”(s).
Examiner first notes that “the lumen of a nozzle” [emphasis added] is improper as no “a lumen” has been first established as part of the “a nozzle”. Introduction of a “lumen” using the definite article “the” (instead of the indefinite article “a”) creates confusion as it implies that the “lumen” has either been introduced previously or is inherent.
Furthermore, the recitation in the following paragraph “a nozzle comprising a lumen” creates confusion inasmuch as it is unclear whether this “a nozzle” with “a lumen” is the same (or different) from “the lumen of a nozzle” first recited in the preceding clause or if these combination of claims are attempting to define two nozzles each with a respective lumen. It is unclear if one of these “a nozzles” is intended to define part of the syringe with the other “a nozzle” defining part of the connector which comprises the rotary valve-less piston pump (see especially configurations illustrated in Fig. 8 which defines “a nozzle” (316) which is part of the syringe (310), as well as structure (368 – not discussed in the specification) which points to a structure analogous to the nozzle (16 – including inter alia 36) labeled in other embodiments.
These limitations creates further confusion when paired with the limitation “when the piston is in a partially retracted position, fluid flow between the lumen of the nozzle and the interior volume of the syringe barrel through the cavity of the pump is permitted” inasmuch as neither “nozzle” has been established to be downstream of the pump. As such, the number of nozzles and their location(s) are not clearly articulated by Claims 1 or Claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 7-11, 13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0276411 (“Cowan”) in view of U.S. Patent No. 6,010,485 (“Buch”) – as evidenced in view of “Valveless Piston Pumps Complete Denitrification of Effluent Wastewater” (“Werner”) and U.S. Publication No. 2010/0305508 (“Franks”).
Regarding Claims 1, Cowan discloses a syringe (100) comprising:
	A syringe barrel (20) comprising an open proximal end (when piston 25 is not present), a closed distal end (at 30), and a sidewall extending therebetween (i.e. the wall of 20 – see Fig. 5);
	A plunger (118, 25) having an annular sidewall (see at piston 25 about its circumference) configured to seal against an interior surface of the sidewall of the syringe barrel (see Fig. 5), the plunger being configured to move through the syringe barrel in proximal and distal directions (Par. 55);
	A pump (50 – RE: “actuator” which can be embodied as “a pump system” – Par. 13, 49) in fluid communication (via. 134, 30) with an interior volume of the syringe barrel (see Fig. 5) and configured to draw fluid from the syringe barrel via a pumping action (i.e. when actuator 50 is embodied as a “pump system” it will selectively operate to draw upstream fluid downstream) the interior flow path/cavity of pump system (50) being in fluid communication with the interior volume of the syringe barrel and a lumen of a nozzle (see e.g. the lumen of outlet 30 of the syringe OR the lumen of the flow path – not labeled – which follows the pump system – see Fig. 5);
	A nozzle (see e.g. at 30 or generally the flow path distal to the actuator/pump system 50) comprising a lumen in fluid communication with the pump system (50 – see Fig. 5) and configured to receive fluid drawn from the syringe barrel by the pump and to expel the fluid through a distal end of the lumen (RE: either to the actuator 50 or “to patient”);
	Wherein movement of the plunger in the distal direction allows the expelling of the fluid through the distal end of the lumen (Par. 55, 71).
	In the instant case, Cowan discloses the invention substantially as claimed except that the pump system is a “rotary valve-less piston pump”. However, such “rotary valve-less piston pumps” are known in the art. For example, Buch discloses a syringe (generally 8 – affixable to the pump via 27) equivalent to the syringe described by Cowan (Par. 4, 5, 12) which is provided upstream and in communication with a  pump system (Fig. 2) which is embodied as a rotary valve-less piston pump in communication the interior volume of the container and configured to draw fluid from the container by rotation of a piston (22), the rotary valve-less piston pump comprising an annular body (21) having an open proximal end (see the end into which the piston is received ) and a closed distal end (i.e. the end opposite), which define a cavity (26), the cavity being in fluid communication with the interior volume of the container and an inlet (23) and outlet (24), wherein the piston is slidably rotatably inserted in the cavity (Col. 4, Ln. 20-48) and wherein the pump fluid comes into contact a bottom surface (see generally at 25) of the piston.
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to embody the pump of the invention of Cowan as a rotary, valveless pump of the type described by Buch, thereby only achieving the expected results of selecting a specific species of pump recognized by the prior art for its suitability in the delivery of medical fluids in place of the generic genus recitation by Cowan which suggests embodying the actuator as a pump but fails to explicitly resolve any particular and specific pump to achieve this goal – such valveless rotary piston pumps being recognized in the art for the reliability and accuracy.


    PNG
    media_image1.png
    308
    640
    media_image1.png
    Greyscale

Supplemental: the Werner reference describes – in further detail – the understood operation of the rotary valveless piston pump of the type of Buch, whereby a rotating and reciprocating piston comprises an intake stroke wherein a notch in the piston is aligned with the inlet during a suction stroke, followed by a rotational movement to bring the notch 180 degrees into alignment with the outlet, followed by an ejection/discharge stroke to expel the fluid contents of the variable volume chamber.
Neither Buch nor Wener explicitly describe a “partially retracted position” in which “fluid between the inflow port and the outflow port through the cavity of the pump assembly is permitted”. Specifically, while the ordinary artisan would immediately recognize and appreciate that – at least during the act of assembling the device – there exists a position in which the piston (22) has been partially received within the cavity (26) but has not yet been sufficiently advanced such that element (25) can be made obstructive to ports (23) and (24), it is unclear if such a position could be assumed AFTER assembly. Examiner does note that the claim does not specifically prescribe any specifics to when this “partially retracted position” is assumed – therefore Examiner argues that the existence of an intermediate position during assembly (or disassembly) of the device is logically sufficient to satisfy the overly broad “when” conditional which only requires such a position to exist (at some time) and does not seek to control or limit WHEN this position is assumed – whereby in such a position the fluid will come into contact with the bottom surface of the piston.

    PNG
    media_image2.png
    388
    258
    media_image2.png
    Greyscale

Supplemental: “Partially retracted” position of the piston which is assumed during assembly/disassembly of the device while the piston is being inserted or withdrawn from the cavity.

However, should Examiner’s argument(s) not be found persuasive the following is presented. Franks discloses a pump (100) related to that disclosed by Buch which likewise comprises a rotary piston (500) which can be rotated and slid within a cavity defining a pumping chamber, whereby the piston can be further retracted from a pumping mode (Fig. 16) to a priming mode (Fig. 15) by partially retracting (1502) the piston such that communication between the inlet (116) and the outlet (118) is simultaneously permitted. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the pump (see generally Weibel) of the modified invention of Cowan to have a partially retracted position in between the non-inserted position and the pumping position (Fig. 2, Buch) in order to impart a configuration wherein the inlet and outlet can be in simultaneous communication with one another to establish a separate priming mode as disclosed by Franks, to thereby ensure that air is removed to the system prior to pumping medicaments to the patient – whereby further retraction of the piston from the intake stroke will result in a configuration wherein fluid comes into contact with a bottom surface of the piston – since the bypass priming position cannot be provided at the bottom of the discharge stroke and must be assumed by a pulled-out position on the intake stroke.



Regarding Claim 4, Cowan, as modified by Buch and Franks, discloses that the piston is in a partially retracted position (see Buch when assuming a further withdrawn bypass/priming position in view of Franks) fluid flow through the open proximal end of the annular body is prevented (i.e. the piston stem is received within the open end thereby obstructing it) – see particularly Fig. 15, Franks whereby the device is particularly and positively modified to permit the construction of a priming position by retracting the piston beyond that in the retracted pumping stroke (see generally Fig. 2, Buch).
Regarding Claim 5, Cowan, as modified by Buch, provides for movement of the piston in an axial direction into the cavity from the partially retracted position causes the piston to seal at least one of the lumen of the nozzle or the interior volume of the syringe barrel (see Col. 4, Ln. 20-48, Buch; see also the supplemental disclosure of Werner), such that fluid communication between the cavity and the nozzle and/or the syringe barrel is prevented.
Regarding Claim 7, Cowan, as modified by Buch, provides for during a piston stroke, the piston rotates 360 degrees and moves axially through the cavity between a seated position, a suction position, and back to the seated position (see Col. 4, Ln. 20-48, Buch; see also the supplemental disclosure of Werner).
Regarding Claim 8, Cowan, as modified by Buch, provides that in the suction position, fluid is drawn from the interior of the syringe barrel into the cavity and, wherein, in the seated position, fluid is expelled from the cavity through the lumen of the nozzle (see Col. 4, Ln. 20-48, Buch; see also the supplemental disclosure of Werner).
Regarding Claims 9 and 10, Cowan, as modified by Buch discloses the invention substantially as claimed except that the “nozzle” (RE: the nozzle distal to the pump) comprises a male luer connector – rather Cowan merely illustrates the nozzle to comprise generic tubing “TO PATIENT” – see Fig. 6. However, the use of luer fittings to permit the operative connection between the fluid delivery components of an invention in the medical field is notoriously well-known. For example, Franks discloses that related pumps can be integrated into medicament delivery systems comprising additional devices, i.e. self-sealing injection sites, using a male luer connector (i.e. a threaded connector comprising an annular body having threads on an interior surface thereof – see Par. 45) configured to connect to a corresponding female luer connector on at the injection site to establish fluid communication therebetween.
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the nozzle of the modified pump (50) of Cowan to utilize a threaded male luer for connection to a corresponding female luer connector on a seal-sealing injection site, as disclosed by Franks, in order to utilize a known, predictable connector to infuse a medicament to a patient, whereby the device can be disconnected from a self-sealing injection site to permit the removal/changing of the device as needed.
Regarding Claim 11, Cowan, as modified, discloses the invention substantially as claimed except the pump is “integrally molded” to the syringe barrel. However, in the instant case, Examiner submits that it is well established that forming in a single integrated configuration and collection of articles which were previously separately connectable/removable from one another requires only routine and customary skill in the art, see In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); see also In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) which demonstrates the obviousness of making integrated components separable. Whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the modified device of Cowan such that the pump and syringe barrel are integrally molded to one another, thereby eliminating the need for the user to separately assemble the components thereby eliminating the risk of improper assembly and misuse of the device.
Regarding Claim 13, Cowan discloses a syringe assembly (100) for delivery of a fluid, comprising:
a syringe (20) comprising a syringe barrel (20) comprising an open proximal end (i.e. the end receiving 25), a closed distal end (circa 30), and a sidewall extending therebetween (see Fig. 5); 
a plunger (18, 25) disposed in the syringe barrel having an annular sidewall (see at 25) configured to seal an interior surface of the sidewall of the syringe barrel (see Fig. 5) and configured to move through the syringe barrel in the proximal and distal directions (Par. 55); and 
a nozzle (see at 30 – Fig. 5) extending from the distal end of the syringe barrel comprising a lumen in fluid communication with an interior volume of the syringe barrel (see Fig. 5);
a pump assembly (50) removably connected to the nozzle of the syringe barrel in fluid communication with the interior volume of the syringe barrel; and
Wherein movement of the plunger in the distal direction allows the expelling of the fluid through the distal end of the lumen (Par. 55, 71).
In the instant case, Cowan discloses the invention substantially as claimed except that the pump system is a “rotary valve-less piston pump”. However, such “rotary valve-less piston pumps” are known in the art. For example, Buch discloses a related container/syringe (see generally 8) which is removably connectable (via 27) to a pump assembly (see Fig. 2) comprising a rotary piston pump configured to draw fluid from the interior volume of the syringe barrel through an inflow port (23) of the pump assembly and to expel the received fluid from an outflow port (24) thereof by rotational movement of a piston (22) – (see Col. 4, Ln. 20-48),
wherein the rotary piston pump comprises a rotary valve-less piston pump (Fig. 2) comprising an annular body (21) having an open proximal end (when not occupied by the piston 22) and a closed distal end (see Fig. 2), which define a cavity (26), wherein the piston is slidably inserted into the cavity (Col. 4, Ln. 20-48), wherein the fluid is drawn from the interior volume of the syringe barrel into the cavity through the inflow port and is expelled from the cavity through the outflow port, such that the fluid comes into contact with a bottom surface (e.g. the bottom surface 25 of the piston 22 and/or the bottom surface of the cavity 26 which together define a variable volume chamber), wherein movement of the plunger in the distal direction allows the expel of the fluid through the distal end of the lumen.
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to embody the pump of the invention of Cowan as a rotary, valveless pump of the type described by Buch, thereby only achieving the expected results of selecting a specific species of pump recognized by the prior art for its suitability in the delivery of medical fluids in place of the generic genus recitation by Cowan which suggests embodying the actuator as a pump but fails to explicitly resolve any particular and specific pump to achieve this goal – such valveless rotary piston pumps being recognized in the art for the reliability and accuracy.


    PNG
    media_image1.png
    308
    640
    media_image1.png
    Greyscale

Supplemental: the Werner reference describes – in further detail – the understood operation of the rotary valveless piston pump of the type of Buch, whereby a rotating and reciprocating piston comprises an intake stroke wherein a notch in the piston is aligned with the inlet during a suction stroke, followed by a rotational movement to bring the notch 180 degrees into alignment with the outlet, followed by an ejection/discharge stroke to expel the fluid contents of the variable volume chamber.
Neither Buch nor Wener explicitly describe a “partially retracted position” in which “fluid between the inflow port and the outflow port through the cavity of the pump assembly is permitted”. Specifically, while the ordinary artisan would immediately recognize and appreciate that – at least during the act of assembling the device – there exists a position in which the piston (22) has been partially received within the cavity (26) but has not yet been sufficiently advanced such that element (25) can be made obstructive to ports (23) and (24), it is unclear if such a position could be assumed AFTER assembly. Examiner does note that the claim does not specifically prescribe any specifics to when this “partially retracted position” is assumed – therefore Examiner argues that the existence of an intermediate position during assembly (or disassembly) of the device is logically sufficient to satisfy the overly broad “when” conditional which only requires such a position to exist (at some time) and does not seek to control or limit WHEN this position is assumed.

    PNG
    media_image2.png
    388
    258
    media_image2.png
    Greyscale

Supplemental: “Partially retracted” position of the piston which is assumed during assembly/disassembly of the device while the piston is being inserted or withdrawn from the cavity.

However, should Examiner’s argument(s) not be found persuasive the following is presented. Franks discloses a pump (100) related to that disclosed by Buch which likewise comprises a rotary piston (500) which can be rotated and slid within a cavity defining a pumping chamber, whereby the piston can be further retracted from a pumping mode (Fig. 16) to a priming mode (Fig. 15) by partially retracting (1502) the piston such that communication between the inlet (116) and the outlet (118) is simultaneously permitted. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the pump (see generally Weibel) of the modified invention of Cowan to have a partially retracted position in between the non-inserted position and the pumping position (Fig. 2, Buch) in order to impart a configuration wherein the inlet and outlet can be in simultaneous communication with one another to establish a separate priming mode as disclosed by Franks, to thereby ensure that air is removed to the system prior to pumping medicaments to the patient.
Regarding Claim 15, Cowan, as modified by Buch and Franks, discloses that the piston is in a partially retracted position (see Weibel when assumed in a configuration between Fig. 2 and a withdraw configuration – especially in view of further modification by Franks) fluid flow through the open proximal end of the annular body is prevented (i.e. the piston stem is received within the open end thereby obstructing it) – see particularly Fig. 15, Franks whereby the device is particularly and positively modified to permit the construction of a priming position by retracting the piston beyond that in the retracted pumping stroke (see generally Fig. 2, Buch).
Regarding Claim 16, Cowan, as modified by Buch, provides for movement of the piston in an axial direction into the cavity from the partially retracted position causes the piston to seal at least one of the lumen of the nozzle or the interior volume of the syringe barrel (see Col. 4, Ln. 20-48 – Buch; see also supplemental disclosure by Wener), such that fluid communication between the cavity and the nozzle and/or the syringe barrel is prevented.
Regarding Claim 17, Cowan, as modified by Buch, provides for during a piston stroke, the piston rotates 360 degrees and moves axially through the cavity between a seated position, a suction position, and back to the seated position (see Col. 4, Ln. 20-48 – Buch; see also supplemental disclosure by Wener).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0276411 (“Cowan”) in view of U.S. Patent No. 6,010,485 (“Buch”) – as evidenced in view of “Valveless Piston Pumps Complete Denitrification of Effluent Wastewater” (“Werner”) - and U.S. Publication No. 2010/0305508 (“Franks”) as applied above, and further in view of WIPO Publication No. 2015/0157174 (“Focht”).
Regarding Claim 6, Cowan, as modified by Buch, discloses the invention substantially as claimed except for disclosing the annular body to comprise at least one annular seal extending from an interior sidewall thereof, the seal being configured to prevent fluid from leaking from the open proximal end of the annular body. However, Focht discloses a related pumping mechanism which includes an annular seal (RE: the piston – seal, Par. 146) which is molded or carried within a ring on the piston (3108) in order to assisting in sealing between the piston and the annular body (3112) interior sidewall (see Fig. 33B) – whereby it is understood that providing such seals inhibits leaking between the piston and sidewall which would otherwise impede the operation of the device. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the piston of the modified invention of Cowan to incorporate an over-molded piston seal thereupon, as disclosed by Focht, in order to seal the pump and valve system during operation to thereby inhibit leakage.
Claim(s) 18, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0276411 (“Cowan”) in view of U.S. Patent No. 6,010,485 (“Buch”) – as evidenced in view of “Valveless Piston Pumps Complete Denitrification of Effluent Wastewater” (“Werner”) and U.S. Publication No. 2010/0305508 (“Franks”) and U.S. Patent No. 2007/0237658 (“Burns”).
Regarding Claims 18, Cowan discloses a syringe (100) comprising:
	A syringe barrel (20) comprising an open proximal end (when piston 25 is not present), a closed distal end (at 30), and a sidewall extending therebetween (i.e. the wall of 20 – see Fig. 5);
	A plunger (118, 25) having an annular sidewall (see at piston 25 about its circumference) configured to seal against an interior surface of the sidewall of the syringe barrel (see Fig. 5), the plunger being configured to move through the syringe barrel in proximal and distal directions (Par. 55);
	A pump (50 – RE: “actuator” which can be embodied as “a pump system” – Par. 13, 49) in fluid communication (via. 134, 30) with an interior volume of the syringe barrel (see Fig. 5) and configured to draw fluid from the syringe barrel via a pumping action (i.e. when actuator 50 is embodied as a “pump system” it will selectively operate to draw upstream fluid downstream) the interior flow path/cavity of pump system (50) being in fluid communication with the interior volume of the syringe barrel and a lumen of a nozzle (see e.g. the lumen of outlet 30 of the syringe OR the lumen of the flow path – not labeled – which follows the pump system – see Fig. 5);
	A drive unit (70) connected to the pump for actuating the pump to perform its pumping operations (i.e. drawing fluid from the interior volume of the syringe barrel);
	A nozzle (see e.g. at 30 or generally the flow path distal to the actuator/pump system 50) comprising a lumen in fluid communication with the pump system (50 – see Fig. 5) and configured to receive fluid drawn from the syringe barrel by the pump and to expel the fluid through a distal end of the lumen (RE: either to the actuator 50 or “to patient”);
	Wherein movement of the plunger in the distal direction allows the expelling of the fluid through the distal end of the lumen (Par. 55, 71).
	In the instant case, Cowan discloses the invention substantially as claimed except that the pump system is a “rotary valve-less piston pump”. However, such “rotary valve-less piston pumps” are known in the art. For example, Buch discloses a syringe (generally 8 – affixable to the pump via 27) equivalent to the syringe described by Cowan (Par. 4, 5, 12) which is provided upstream and in communication with a  pump system (Fig. 2) which is embodied as a rotary valve-less piston pump in communication the interior volume of the container and configured to draw fluid from the container by rotation of a piston (22), the rotary valve-less piston pump comprising an annular body (21) having an open proximal end (see the end into which the piston is received ) and a closed distal end (i.e. the end opposite), which define a cavity (26), the cavity being in fluid communication with the interior volume of the container and an inlet (23) and outlet (24), wherein the piston is slidably rotatably inserted in the cavity (Col. 4, Ln. 20-48) and wherein the pump fluid comes into contact a bottom surface (see generally at 25) of the piston.
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to embody the pump of the invention of Cowan as a rotary, valveless pump of the type described by Buch, thereby only achieving the expected results of selecting a specific species of pump recognized by the prior art for its suitability in the delivery of medical fluids in place of the generic genus recitation by Cowan which suggests embodying the actuator as a pump but fails to explicitly resolve any particular and specific pump to achieve this goal – such valveless rotary piston pumps being recognized in the art for the reliability and accuracy.


    PNG
    media_image1.png
    308
    640
    media_image1.png
    Greyscale

Supplemental: the Werner reference describes – in further detail – the understood operation of the rotary valveless piston pump of the type of Buch, whereby a rotating and reciprocating piston comprises an intake stroke wherein a notch in the piston is aligned with the inlet during a suction stroke, followed by a rotational movement to bring the notch 180 degrees into alignment with the outlet, followed by an ejection/discharge stroke to expel the fluid contents of the variable volume chamber.
Neither Buch nor Wener explicitly describe a “partially retracted position” in which “fluid between the inflow port and the outflow port through the cavity of the pump assembly is permitted”. Specifically, while the ordinary artisan would immediately recognize and appreciate that – at least during the act of assembling the device – there exists a position in which the piston (22) has been partially received within the cavity (26) but has not yet been sufficiently advanced such that element (25) can be made obstructive to ports (23) and (24), it is unclear if such a position could be assumed AFTER assembly. Examiner does note that the claim does not specifically prescribe any specifics to when this “partially retracted position” is assumed – therefore Examiner argues that the existence of an intermediate position during assembly (or disassembly) of the device is logically sufficient to satisfy the overly broad “when” conditional which only requires such a position to exist (at some time) and does not seek to control or limit WHEN this position is assumed – whereby in such a position the fluid will come into contact with the bottom surface of the piston.

    PNG
    media_image2.png
    388
    258
    media_image2.png
    Greyscale

Supplemental: “Partially retracted” position of the piston which is assumed during assembly/disassembly of the device while the piston is being inserted or withdrawn from the cavity.

However, should Examiner’s argument(s) not be found persuasive the following is presented. Franks discloses a pump (100) related to that disclosed by Buch which likewise comprises a rotary piston (500) which can be rotated and slid within a cavity defining a pumping chamber, whereby the piston can be further retracted from a pumping mode (Fig. 16) to a priming mode (Fig. 15) by partially retracting (1502) the piston such that communication between the inlet (116) and the outlet (118) is simultaneously permitted. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the pump (see generally Weibel) of the modified invention of Cowan to have a partially retracted position in between the non-inserted position and the pumping position (Fig. 2, Buch) in order to impart a configuration wherein the inlet and outlet can be in simultaneous communication with one another to establish a separate priming mode as disclosed by Franks, to thereby ensure that air is removed to the system prior to pumping medicaments to the patient – whereby further retraction of the piston from the intake stroke will result in a configuration wherein fluid comes into contact with a bottom surface of the piston – since the bypass priming position cannot be provided at the bottom of the discharge stroke and must be assumed by a pulled-out position on the intake stroke.
Cowan, as modified in view of Buch, discloses the invention substantially as claimed except the device further comprises a “drive unit” connected to the pump for actuating the pump to drawn fluid from the interior volume of the syringe barrel. Specifically, while Buch discloses rotation and advancement and retraction of the piston to cause the infill and ejection strokes, Buch does not explicitly disclose HOW such a stroke is provided. However, Burns describes a related valveless, reciprocating piston pump (10 or 200) which comprises a drive unit (80, 62 or 208, 214) used to control the motion of the piston and regulate the intake and ejection strokes. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the modified device of Cowan to utilize an electromechanically operated driver, as disclosed by Burns, in order to ensure that the piston is operated in a precisely controlled and repeatable manner to affect accurate dosing.
Regarding Claims 21 and 22, Cowan, as modified by Burns, provides for a driver which may comprise a motor (208), a rotating shaft (212), and a cam (228) – (see Fig. 6 ,Burns) or a linear actuator (see 62).


Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
As noted above, Examiner submits that Applicant’s amendments are insufficient to overcome the rejection under 35 USC 112(b) as the amendments do no resolve the use of a definite article “the” to introduce “the lumen of a nozzle” and do not resolve the issues with the “a nozzle” being recited multiple times in Claims 1 and 18.
Applicant argues (Pg. 8) “[h]owever, Weibel does not teach such intermediary positions…” whereby such an argument is held to be applicable to the Buch reference as well. Examiner notes that the prior art must be relied upon for all that which it explicitly discloses, but also what it implicitly discloses as it would be understood by the ordinary artisan. Weibel and Buch both disclose a sliding reciprocating piston which is assembled in a state of receipt within a cavity so as to define a variable volume chamber, whereby it MUST be understood that such a piston cannot be formed in place, but must be formed separately and then inserted into the cavity during a state of assembly such that while the piston is being inserted into the cavity there necessarily exists an intermediate position wherein the piston is not yet obstructive to the inlet or outlet – whereby the instant claim is sufficiently broad pursuant to the “when” conditional to cover such intermediary states of assembly.
Applicant argues that “Weibel teaches that the longitudinal channel 48 may be in communication with only one of neither of supply openings 45 or the discharge opening 46.” whereby such an argument is held to be applicable to the Buch reference as well. Examiner submits that the prevention of direct communication between the inlets and outlets is only important during a PUMPING mode and would not be important during an intermediate step of assembling the device or FURTHER MODIFICATION  in view of Franks to add an additional priming mode whereby the piston is further retracted in order to assume a bypass, priming condition which SELECTIVELY allows direct communication between the inlet and outlet during a priming sequence. The addition of ADDDITIONAL modes would be understood not to affect operation of the device when in a pumping mode. Such a teaching is certainly not a teaching away inasmuch as neither Weibel (nor Buch) disparage or criticize the modifications in view of Franks to provide a separate priming, bypass mode wherein the pumping piston is further retracted from its pumping configuration to allow for SELECTIVE direct communication between the inlet and outlet in a discrete mode which is independent from the pumping mode. As such, the ordinary artisan would immediately recognize and appreciate that the teachings of Franks are certainly combinable with those of Weibel (and Buch) as it pertains to the creation of a discrete priming mode, independent from the pumping mode.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/27/2022